DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1, 3, and 5 are objected to because of the following informalities:
Regarding claim 1, the recited “that when executed by the processor to” should be corrected to “that when executed by the processor cause the processor to”.
Regarding claims 3 and 5, the recited “a first threshold” should be corrected to “the first threshold”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ikebuchi et al. US 20150185671.
Regarding claim 1, Ikebuchi et al. discloses:
An apparatus comprising: 
a processor (50) (FIG. 8); and
a non-transitory computer readable medium (RAM) [0143] storing machine readable instructions that when executed by the processor to:
	determine a requested power demand for a first heating component (23A) (FIG. 5) and a second heating component (23B) (FIG. 5) [0171];
	compare the requested power demand to a first threshold [0171]; 
	select a sequencing and stacking group of a plurality of sequencing and stacking groups for the first heating component and the second heating component corresponding to a result of the requested power demand being compared to the first threshold [0174-176]; and
	control application of power to the first heating component and the second heating component according to the selected sequencing and stacking group [0174-176] (the heating components are controlled with multiple modes according to the comparison to the threshold).
Regarding claim 2, Ikebuchi et al. discloses:
wherein the selected sequencing and stacking group comprises a first time period, a second time period, and a third time period, wherein the first time period includes a first sequence and stacking arrangement, the second time period includes a second sequence and stacking arrangement, and the third time period includes a third sequence and stacking arrangement (any first, second, and third time period during which the heaters are controlled).
Regarding claim 3, Ikebuchi et al. discloses:
a first threshold [0174].
Regarding claim 7, Ikebuchi et al. discloses:
wherein the selected sequencing and stacking group is based on a first page out time [0179] (during warm-up before a first page is fed).
Regarding claim 8, Ikebuchi et al. discloses:
wherein the first heating component is a heating lamp and the second heating component is a resistive heating element and wherein the selected sequencing and stacking group is based on a maximum power level of a power source for the resistive heating element and the heating lamp [0176] (the first and second heating components are controlled only up to a maximum power level of the power source).
Regarding claim 10, Ikebuchi et al. discloses:
A method comprising:
receiving, by a processor (50) (FIG. 8), a requested power demand of a first heating component (23A) (FIG. 5) and a second heating component (23B) (FIG. 5) [0171];
selecting, by the processor, a sequencing and stacking group of a plurality of sequencing and stacking groups for the first heating component and the second heating component corresponding to the requested power demand, each of the plurality of sequencing and stacking groups comprising a different sequencing and stacking arrangement for activation of the first heating component and the second heating component [0174-176]; and

Regarding claim 11, Ikebuchi et al. discloses:
wherein the selected sequencing and stacking group comprises a first time period, a second time period, and a third time period, wherein the first time period includes a first sequence and stacking arrangement, the second time period includes a second sequence and stacking arrangement, and the third time period includes a third sequence and stacking arrangement (any first, second, and third time period during which the heaters are controlled).
Regarding claim 12, Ikebuchi et al. discloses:
wherein the second heating component is a resistive heating element (halogen lamps use resistive heating) and wherein the selected sequencing and stacking group is to cause delivery of a predefined maximum power to the resistive heating element based on the power demand being above a first threshold [0174].
Regarding claim 14, Ikebuchi et al. discloses:
A non-transitory computer-readable medium (RAM) [0143] comprising machine readable instructions that when executed by a processor (50) (FIG. 8) cause the processor to:
receive a requested power demand for a first heating component (23A) (FIG. 5) and a second heating component (23B) (FIG. 5);
compare the requested power demand to a first threshold [0171]; 
based on the requested power demand exceeding the first threshold, select a first sequencing and stacking group of a plurality of sequencing and stacking groups for the first heating component and the second heating component [0176];

control application of power to the first heating component and the second heating component according to one of the first or the second selected sequencing and stacking group [0174-176] (the heating components are controlled with multiple modes according to the comparison to the threshold).

Allowable Subject Matter
Claims 4-6, 9, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art of record does not disclose or suggest the recited “wherein the selected sequencing and stacking group is to cause delivery of a predefined minimum power level to the resistive heating element based on the requested power demand being below a second threshold” along with the remaining claim limitations.
Regarding claim 5, the prior art of record does not disclose or suggest the recited “wherein the selected sequencing and stacking group is to cause delivery of a predefined medium power to the resistive heating element based on the power demand being between a first threshold and a second threshold” along with the remaining claim limitations.
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein the selected sequencing and stacking group is based on a thermoelectrical coefficient of the heating lamp, a thermoelectrical coefficient of the resistive heating element, or both” along with the remaining claim limitations.

Regarding claim 13, the prior art of record does not disclose or suggest the recited “wherein the selected sequencing and stacking group is to cause delivery of a predefined minimum power to the resistive heating element based on the power demand being below a second threshold” along with the remaining claim limitations.
Regarding claim 15, the prior art of record does not disclose or suggest the recited “wherein the instructions, when executed by a processor, cause the processor to: generate a pulse width modulation (PWM) control signal to control the application of power to the heating lamp and the resistive heating element according to one of the first or the second selected sequencing and stacking group” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852